994 A.2d 1081 (2010)
Elbert FERGUSON, Petitioner
v.
COMMONWEALTH of Pennsylvania, Da Bret Furber, Nikkia Witcher, Respondents.
No. 2 EM 2010.
Supreme Court of Pennsylvania.
May 18, 2010.

ORDER
PER CURIAM.
AND NOW, this 18th day of May, 2010, the Application for Leave to File Original Process and the Application for Writ of Prohibition are DISMISSED. See Commonwealth v. Reid, 537 Pa. 167, 642 A.2d 453 (1994) (hybrid representation not allowed). The Prothonotary is directed to forward these filings to counsel of record.